This court in a judgment entered in this case (Blackshear v.  Liberty Mutual Insurance Company, 69 Ga. App. 790, 26 S.E.2d 793), reversed the judgment of the superior court of Clayton County, and the Supreme Court on certiorari having reversed the judgment of this court (Liberty Mutual Insurance Co. v. Blackshear, 197 Ga. 334, 28 S.E.2d 860), the judgment of reversal originally rendered by this court is vacated, and the judgment of the trial court is affirmed.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                       DECIDED FEBRUARY 19, 1944.